Citation Nr: 0327579	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for right arm (to 
include right elbow and wrist) disability.

5.  Entitlement to service connection for left arm 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

7.  Entitlement to an increased rating for service-connected 
post-traumatic headaches, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to a compensable evaluation for service-
connected laceration scar of the forehead.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel  


INTRODUCTION

The veteran had active service from July 1961 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 1998 and June 2002 rating decisions 
by  Regional Offices (RO) of the Department of Veterans 
Affairs (VA).  The issue of service connection for a low back 
disorder was previously before the Board in September 2000 
when the case was remanded to afford the veteran a personal 
hearing.  A personal hearing was held in June 2001.  In 
September 2001 the Board remanded the case for due process 
purposes and to obtain additional clinical information.  

In June 2002, the RO denied additional claims.  The veteran 
filed a notice of disagreement with the additional issues 
that in June 2002.  A Statement of the case was issued in 
September 2002.  A substantive appeal, dated in October 2002, 
was received at the RO in February 2003.    


REMAND

On the substantive appeal dated in October 2002, the veteran 
indicated that he wished to appear at a Board hearing at the 
RO.  Although the veteran previously appeared at a Board 
hearing in June 2001, there was only one issue in appellate 
status at that time.  Several other issues are now in 
appellate status arising from the June 2002 rating decision, 
and the veteran should therefore be afforded an opportunity 
to testify at another Board hearing.  

Additionally, in light of recent judicial decisions 
addressing the Veterans Claims Assistance Act of 2000 (VCAA), 
the Board believes it appropriate to direct additional action 
to comply with these judicial decisions since the case must 
be returned to the RO for the requested hearing.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

2.  The veteran should be scheduled for 
an appropriate Board hearing (depending 
on his preference for either a 
videoconference hearing or a hearing 
before a Veterans Law Judge sitting at 
the RO).  The veteran and his 
representative should be advised of the 
date, time and place of the hearing, and 
a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




